IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN PITTMAN,                              : No. 90 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
PENNSYLVANIA BOARD OF                       :
PROBATION AND PAROLE,                       :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Did the Parole Board abuse its discretion by summarily denying
             petitioner credit against his maximum sentence for time that he
             spent at liberty on parole following his recommitment as a
             convicted parole violator?